DETAILED ACTION
Examiner's Amendment
 
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner contacted Attorney Philpott and was given permission to make the following changes on 2/19/2021.

In the claims, cancel claims 19 and 20.

End of Examiner’s Amendment.

Examiner’s Statement of Reason for Allowance
 
Claims 1, 3, 5-11, and 13-18 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Garretson et al. (US 6,978,031), Taylor et al. (US 8,712,091) did not have the amended claimed feature “said at least one arm comprising lateral surfaces; a grille insert, said insert removably attachable to said modular grille such that said grille insert substantially covers said at least one arm, said grill insert comprising insert arms, wherein said insert arms comprise curtains, said curtains configured to substantially cover said lateral surfaces of said at least one arm between said outer frame and said center frame; wherein said modular grille is configured to removably attach to a speaker such that said modular grille at least partially covers the face of the speaker," as required by claim 1, “said plurality or arms comprising lateral surfaces; and an grille insert on said modular grille, said grille insert being removably , said grill insert comprising insert arms, wherein said insert arms comprise curtains, said curtains configured to substantially cover said lateral surfaces of said plurality of arms between said outer frame and said center frame; wherein said grille insert is configured to removably attach to the speaker by a plurality of attachment mechanisms,” as required by claim 11,  when combined with all the limitations of claims 1 and 11.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 11 overcomes the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651